       4:20-cr-00085-KDW Date Filed 02/03/20 Entry Number 3 Page 1 of 6
Case 2:20-cr-20023-JTF *SEALED* Document 3 Filed 01/30/20 Page 1 of 1 PageID 3
        4:20-cr-00085-KDW Date Filed 02/03/20 Entry Number 3 Page 2 of 6
Case 2:20-cr-20023-JTF *SEALED* Document 3-1 Filed 01/30/20 Page 1 of 5 PageID 4
        4:20-cr-00085-KDW Date Filed 02/03/20 Entry Number 3 Page 3 of 6
Case 2:20-cr-20023-JTF *SEALED* Document 3-1 Filed 01/30/20 Page 2 of 5 PageID 5
        4:20-cr-00085-KDW Date Filed 02/03/20 Entry Number 3 Page 4 of 6
Case 2:20-cr-20023-JTF *SEALED* Document 3-1 Filed 01/30/20 Page 3 of 5 PageID 6
        4:20-cr-00085-KDW Date Filed 02/03/20 Entry Number 3 Page 5 of 6
Case 2:20-cr-20023-JTF *SEALED* Document 3-1 Filed 01/30/20 Page 4 of 5 PageID 7
        4:20-cr-00085-KDW Date Filed 02/03/20 Entry Number 3 Page 6 of 6
Case 2:20-cr-20023-JTF *SEALED* Document 3-1 Filed 01/30/20 Page 5 of 5 PageID 8
